Grady, J.
(dissenting)—I can agree with the several principles of law set forth in the majority opinion, but do not agree that they apply to the statute under consideration in such a way as to justify a pronouncement that it is unconstitutional. The majority opinion proceeds upon the theory that the enactment amends the workmen’s compensation act. It is my view that the act is not amendatory but supplemental, and hence in its enactment the legislature is not governed by the provisions of the constitution relating to the manner of enacting amendatory legislation. All the act does is to provide that the work performed by maintenance and service employees in stores, buildings and establishments is extrahazardous within the meaning of the workmen’s compensation law and to require employers to contribute to the industrial insurance fund so that such employees may be compensated and provided for the same as employees covered, by the original act and its amendments. It is a complete act on the subject embraced therein. Churches and educational institutions are excluded from the act. It would necessarily follow that if charitable institutions or organizations have employees who perform work in stores, buildings and establishments they are also covered by the act without specifically mentioning them therein.
The question of supplemental legislation which may enlarge or extend the scope of that .existing, even though in effect amendatory, is discussed in Spokane Grain & Fuel Co. v. Lyttaker, 59 Wash. 76, 109 Pac. 316; State ex rel. Hunt *315v. Tausick, 64 Wash. 69, 116 Pac. 651, 35 L. R. A. (N.S.) 802; In re Hulet, 159 Wash. 98, 292 Pac. 430, and cases cited; also notes in 67 A. L. R. 577 and 5 A. L. R. (2d) 1288. These authorities approach the subject upon the theory that the statute is designed, to improve an existing statute by adding something thereto without changing the original text, and therefore such statute is to be regarded as a supplemental act and not an amendment. The view is taken that the functions of a statute that is supplementary to a previous statute are to supply deficiencies in the previous statute and to add to, complete or extend that statute without changing or modifying it. It seems to me that was the objective soúght by the act now under consideration and that its effect is to extend the coverage of the workmen’s compensation act.
I do not find that the title to the act in any way offends Art. II, § 19 of the constitution, which provides: “No bill shall embrace more than one subject, and that shall be expressed in the title.” The one subject expressed in the title is compensation for employees who perform work in stores, buildings and establishments. I see no necessity for the mention of employers, because a subject relating to employees necessarily presupposes the existence of employers. It is my opinion that the purposes of the constitutional provision are fully met by the title, and that full protection and enlightenment was afforded the members of the legislature, that the people generally concerned on the subject of legislation were fully apprised thereof, and that the legislation does not fall within the category of what has been termed “hodge-podge or logrolling.” The title gives such notice as should reasonably lead to an inquiry into the body of the act itself and indicates to an inquiring mind the scope and purpose of the law. The title, as well as the act itself, is clear, plain and unambiguous. All they purport to do is to extend the coverage of the workmen’s compensation act to a class of employees not covered by the original enactment or its amendments.
The legislature might have attained the same objective *316by a series of amendments to various sections of the workmen’s compensation act, but it was' not obliged to use that method. It had the power to award to the employees referred to the benefits of the workmen’s compensation act by separate supplementary legislation.. To those accustomed to the use of legal verbiage, the chief fault that may be found with the statute and its title is their simplicity and directness.
I am confident that the members of the judiciary committees of the House of Representatives and Senate were familiar with constitutional provisions touching the subjects of titles to acts and the method of enacting laws and carefully avoided any conflict therewith in passing this law, as well as the governor and his legal advisers when he approved the enactment.
Believing the act meets all constitutional requirements, I would reverse the judgment.
Finley, J., did not participate.